DETAILED ACTION
                                  Response to Arguments in appeal brief
1. 	Applicant’s argument in appeal brief, filed on 3/25/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered, and is persuasive for the following reason:
	First, applicant argued that “In this case, other than impermissible hindsight, there is no evidence in the record to prompt a person of ordinary skill to make the modification that the Examiner proposes. The Office Action states that the motivation to modify Otis' iris scanning system to instead perform retinal scanning is that the modification enable[s] the system to improve security in case the wearable device” in page 5. Examiner disagrees because the teaching reference, Slaby, clearly teaches the need to improve authentication method incase the wearable is stolen for misuse purposes [Para. 1]. 
Furthermore, the motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.  Implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is safer, stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even commonsensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 165.  In this case, the ordinary skill in the art, before effective filing date, would have known about an IRIS scanner embedded in contact-lens which is used to authenticate a user (primary reference). The ordinary skill in the art would have also known about a retinal scanner, embedded in eyeglass, for user authentication. The ordinary skill in the art would have also known that retinal scanner is more accurate than IRIS scanner. Therefore, the ordinary skill in the art, before effective filing data, would have been motivated to improve (safer) the authenticating system in the contact lens by directly substituting/modifying the IRIS scanner with Retinal scanner using his/her expertise. 
	Second, applicant also argued that the Office Action does not establish a reasonable expectation of success to modify Otis's iris scanning system to perform retinal scanning because neither Otis nor Slaby nor the combination teaches how to modify Otis' iris scanning system to a retinal scanning system that fits in a contact lens in order to rectify geometrical differences between Otis and Slaby inventions. Examiner agrees with applicant provided reasons which are stated in the argument, pages 8-10, that the geometrical difference between Otis and Slaby does not establish reasonable expectation of success when combined. Therefore, the rejection has been withdrawn. 
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 11, 13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flitsch et al. (Pub. No. US 20170024555).
Regarding claim 1, Flitsch teaches authenticating a user based on an electronic contact lens worn on the user's eye and on a retinal scan of the user's eye [Para. 165 “This device may comprise a contact lens with an insert that included amongst other function an imaging camera or sensor that may be used to image a portion of a user's eye. In some examples, this device may perform a retinal scan, which images a user's retina or a portion of the retina and matches the user's unique pattern of blood vessels to a comparison image of the same user's retina, like a finger print. Para. 12 “The method may include an example where the worn biomedical device is a contact lens”. Also see Para. 16, 44 and 49], the electronic contact lens containing a retinal scanner that captures the retinal scan of the user's eye [Para. 165 “This device may comprise a contact lens with an insert that included amongst other function an imaging camera or sensor that may be used to image a portion of a user's eye. In some examples, this device may perform a retinal scan, which images a user's retina or a portion of the retina and matches the user's unique pattern of blood vessels to a comparison image of the same user's retina, like a finger print. Para. 12 “The method may include an example where the worn biomedical device is a contact lens”. Also see Para. 16, 44 and 49]; and authorizing access to the asset based on successful authentication of the user [Para. 175 “the method continues by authorizing an action based on a high value match of the identification. In some examples, the action may relate to dispensing pharmaceuticals to the user. In some examples, the action may more broadly relate to providing an item to the user. In some examples, the action may relate to consummating a purchasing transaction. In other examples, the action may relate to permitting access of the user to a physical facility. In other examples, the action may relate to permitting access of the user to an electronic system”, fig. 17 and related description].  

Regarding claim 2, Flitsch teaches where authenticating the user occurs off- contact-lens (computer network) [Para. 13, Para. 12 “the worn biomedical device is a contact lens”; Para. 128 “In other examples, the biomedical device may be used in a standalone manner and may have the ability to determine location. In a standalone manner, the biomedical device may have a communication means to interact with a computer network”; fig. 15, 17 and related description]. 

Regarding claim 3, Flitsch teaches authenticating a user based on an electronic contact lens worn on the user's eye and on a retinal scan of the user's eye, the electronic contact lens containing a retinal scanner that captures the retinal scan of the user's eye [Para. 165 “This device may comprise a contact lens with an insert that included amongst other function an imaging camera or sensor that may be used to image a portion of a user's eye. In some examples, this device may perform a retinal scan, which images a user's retina or a portion of the retina and matches the user's unique pattern of blood vessels to a comparison image of the same user's retina, like a finger print. Para. 12 “The method may include an example where the worn biomedical device is a contact lens”. Also see Para. 16, 44 and 49]; where authenticating the user comprises: transmitting contact lens authentication data from the electronic contact lens to off-contact-lens (computer networks/server), the contact lens authentication data based on an identification of the electronic contact lens (contact lens’s location (first device location)) [Para. 13, Para. 12 “the worn biomedical device is a contact lens”; Para. 128 “In other examples, the biomedical device may be used in a standalone manner and may have the ability to determine location. In a standalone manner, the biomedical device may have a communication means to interact with a computer network”; Para. 129 “the biomedical device or its associated device may directly determine its own location”; Para. 175 “wherein the device measures at least a first biometric of a user”. Since the claim is silent on identification of the contact lens, the cited portion of the prior art information of the contact lens reads on the limitation]; and processing the contact lens authentication data off-contact-lens to authenticate the user based on the electronic contact lens [Para. 13, and 175]; and 2transmitting retinal scan authentication data from the electronic contact lens to off-contact-lens (server/second device), the retinal scan authentication data based on the retinal scan [Para. 16, 165, fig. 17 and related description]; and processing the retinal scan authentication data off-contact-lens to authenticate the user based on the retinal scan [Para. 16, 165, fig. 17 and related description]; and authorizing access to the asset based on successful authentication of the user [Para. 175, fig. 17 and related description].
Regarding claim 4, Flitsch teaches creating combination authentication data based on both an identification of the electronic contact lens (contact lens’s location information send to the network) and on the retinal scan [Para. 175 “At 1710 the method may start by obtaining a first device, wherein the device measures at least a first biometric of a user” and “the method may optionally continue by determining a location of the first device with the second device”]; transmitting the combination authentication data from the contact lens to off-contact-lens (network) [Para. 13, 15,  175. Fig. 17, 18 and related description]; and processing the combination authentication data off-contact-lens to authenticate the user [Para. 175, fig. 17 and related description]. 
Regarding claim 5 Flitsch teaches authenticating the user occurs remote from the user's body (network) [Para. 13, Para. 12 “the worn biomedical device is a contact lens”; Para. 128 “In other examples, the biomedical device may be used in a standalone manner and may have the ability to determine location. In a standalone manner, the biomedical device may have a communication means to interact with a computer network”; fig. 15, 17 and related description].  

Regarding claim 7, Flitscho teaches the authentication based on the electronic contact lens is based on the user operating (wearing) the electronic contact lens [Para. 165, fig. 17 and related description].  

Regarding claim 11, Flitsch teaches authenticating a user based on (using) an electronic contact lens worn on the user's eye and on a retinal scan of the user's eye, the electronic contact lens containing a retinal scanner that captures the retinal scan of the user's eye [Para. 16, 175, fig. 17 and related description]; and authorizing access to the asset based on successful authentication of the user [Para. 175 “the method continues by authorize ng an action based on a high value match of the identification. In some examples, the action may relate to dispensing pharmaceuticals to the user. In some examples, the action may more broadly relate to providing an item to the user. In some examples, the action may relate to consummating a purchasing transaction. In other examples, the action may relate to permitting access of the user to a physical facility. In other examples, the action may relate to permitting access of the user to an electronic system”, fig. 17 and related description]; where the electronic contact lens is registered/linked/connected to one (a group) resource, and authorizing access to the asset is also based on whether the asset is one of the authorized resources registered to the electronic contact lens [Para. 175, “the method continues by authorizing the computing device to initiate an algorithm to be executed to compare the identification data with stored user data associated with a user. Next at 1780, the method continues by receiving a message comprising an analysis of the identification data relative to the user. Next at 1790, the method continues by authorizing an action based on a high value match of the identification. In some examples, the action may relate to dispensing pharmaceuticals to the user. In some examples, the action may more broadly relate to providing an item to the user. In some examples, the action may relate to consummating a purchasing transaction. In other examples, the action may relate to permitting access of the user to a physical facility. In other examples, the action may relate to permitting access of the user to an electronic system. There may be numerous uses for identification functions of biomedical devices”. Since the claim does explicitly stated what registration means or how it is performed, the cited portion of the prior art reads on registered/linked/connected to the asset. See fig 15, 17 and related description].
Regarding claim 13, Flitsch teaches an electronic contact lens that contains a retinal scanner, the retinal scanner capturing a retinal scan of a user's eye when the electronic contact lens is worn on the user's eye [Para. 165, 12, 16, 44 and 49]; an authentication module that authenticates the user based (using) on the electronic contact lens and on the retinal scan captured by the retinal scanner [Fig. 165, 12, 16 and fig. 17 and related description]; and an authorization module that authorizes access to the asset based on successful authentication of the user [Para. 175, fig. 17, 18 and related description].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Flitsch et al. (Pub. No. US 20170024555) in view of Otis et al. (Pub. No. US 20140193045).
Regarding claim 6, Flitscho doesn’t the authentication based on the retinal scan occurs on-contact-lens.
Otis teaches the authentication based on the retinal scan occurs on-contact-lens [Para. 61 “the memory 310 can store information about the wearer of the contact lens including, but not limited to, biographical information, pictures, passport information, driver's license information, emergency medical information (e.g., allergies or particular medical conditions) or the like, as provided by the wearer. Logic circuitry 312 can perform one or more of the functions described in this disclosure with reference to readout circuitry 209”].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in Biometric contact lens of Flitsch the ability to authorizing/authenticating user on contact-lens as taught by Otis since the claimed invention is merely a combination of old elements, and in the combination each 

Regarding claim 8, Flitscho doesn’t authorizing access to the asset occurs on-contact-lens. 
However, Otis teaches authorizing access to the asset occurs on-contact-lens [Para. 61 “the memory 310 can store information about the wearer of the contact lens including, but not limited to, biographical information, pictures, passport information, driver's license information, emergency medical information (e.g., allergies or particular medical conditions) or the like, as provided by the wearer. Logic circuitry 312 can perform one or more of the functions described in this disclosure with reference to readout circuitry 209”].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in Biometric contact lens of Flitsch the ability to authorizing/authenticating user on contact-lens as taught by Otis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Flitsch et al. (Pub. No. US 20170024555) in view of TANAKA et al. (Pub. No. US 20180146050).
Regarding claims 10 and12, Flithch teaches the electronic contact lens is registered to one (a group) authorized and to one (a group) of one, and authorizing 
 However, Flithch doesn’t explicitly teach where the electronic contact lens is registered to one (a group) authorized person and to one (a group), and authorizing access to the asset is also based on whether the user is one of the authorized persons registered to the electronic contact lens and whether the asset is one of the authorized resources registered to the electronic contact lens.  
However, TANAKA teaches where the electronic contact lens is registered to one (a group) authorized person and to one (a group) of one, and authorizing access to the asset is also based on whether the user is one of the authorized persons registered to the electronic contact lens and whether the asset is one of the authorized resources registered to the electronic contact lens [Para. 190, 197, Para. 68 “a user identifier used to identify the user is associated with the device identifier of the device 100 to be newly linked”; Para. 77 “updates items in the table, which is stored in the storage unit 220, in which the user identifier and the device identifier are associated with each other. Then, the control unit 233 transmits a result obtained by the linkage processing to the device 100 that has transmitted the request for the linkage processing, as necessary”; fig. 7 and related description]. 

	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in Biometric contact lens of Flitsch the ability to register user and asset as taught by TANAKA since the claimed invention is merely a combination of old elements, and in the combination each element merely would .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flitsch et al. (Pub. No. US 20170024555).
Regarding claim 9, Flitsch discloses the claimed invention except for authenticating user identity using user’s other eye and a retinal scan in other contact lens (right or left).  It would have been obvious to one having ordinary skill in the before effective filing date of the invention was made to use a second copy/duplicate of the electronic contact lens on other eye for authentication purpose would work the same, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flitsch et al. (Pub. No. US 20170024555) in view of Wang (Pub. No. US 20180084995).
Regarding claim 14 and 18, Flitsch doesn’t explicitly teach here the retinal scanner includes a two-dimensional sensor array, and the retinal scan is a two-dimensional image (single) of a fundus of the user's eye. 
However, Wang teaches where the retinal scanner includes a two-dimensional sensor/pixel array, and the retinal scan is a two-dimensional image of a fundus of the user's eye [Para. 37, 55. The compiled images are 2D images.  Column and row (rectangular area) are considered as a single sensor and a single sensor could also be considered one-dimensional array]

Regarding claims 15, Flitsch doesn’t explicitly teach where the retinal scanner includes a one-dimensional sensor array. 
However, Wang teaches where the retinal scanner includes a one-dimensional sensor array [Para. 37 and 55. Column and row (rectangular area) are considered as a single sensor and a single sensor could also be considered one-dimensional array].  
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in Biometric contact lens of Flitsch the ability to incorporate the use of a single sensor (one dimensional) as taught by Wang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Flitsch et al. (Pub. No. US 20170024555) in view of Wang (Pub. No. US 20180084995).
Regarding claim 19, Flitsch does not explicitly teach wherein the retinal scanner captures a multi-spectral retinal scan.
However, Abramoff et al. (Pub. No. US 20120236259) teaches wherein the retinal scanner captures a multi-spectral retinal scan [Para. 71 and 76].



				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        

	/KIM Y VU/          Supervisory Patent Examiner, Art Unit 2666